                  Case 18-10894-MFW               Doc 674       Filed 12/30/19        Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

BERTUCCI’S HOLDINGS, INC., et al.1                              Case No. 18-10894 (MFW)

                             Debtors.                           (Jointly Administered)

                                                                Ref. Nos. 638, 646 & 673

                   ORDER DISMISSING THE DEBTORS’ CHAPTER 11 CASES

           Pursuant to the Motion of the Debtors for Entry of an Order Pursuant to Bankruptcy

Code Sections 105(a), 305(a), 349, 554, and 1112(b) and Bankruptcy Rules 1017(a) and 6007 (I)

Dismissing the Debtors’ Chapter 11 Cases and (II) Granting Related Relief (the “Motion”),2 the

Initial Order [D.I 646], and the Certification of Counsel and Request for Entry of an Order

Dismissing Chapter 11 Cases [D.I. 673]; and the Court having jurisdiction to consider the

Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated February 29, 2012; and consideration of the Motion and the relief requested therein being a

core proceeding pursuant to 28 U.S.C. § 157(b) in which the Court may enter a final order; and

venue being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Motion being

sufficient under the circumstances; and it appearing that no other or further notice is necessary;

and the Court having determined that the legal and factual bases set forth in the Motion establish

just cause for the relief granted herein; and after due deliberation and good and sufficient cause

appearing therefor;

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Bertucci’s Holdings, Inc. (0243), Bertucci’s Holdings, LLC (8034), Bertucci’s Corporation (1266), Bertucci’s, Inc.
(7209), Two Ovens Restaurant Corp. (4922), Bertucci’s Restaurant Corp. (4750), Bertucci’s of Anne Arundel
County, Inc. (4761), Bertucci’s of Columbia, Inc. (4758), Bertucci’s of Baltimore County, Inc. (9001), Bertucci’s of
Bel Air, Inc. (4759), and Bertucci’s of White Marsh, Inc. (4760). The Debtors’ corporate headquarters and the
mailing address is 155 Otis Street, Northborough, Massachusetts 01532.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion


{1197.002-W0055208.3}
                Case 18-10894-MFW         Doc 674     Filed 12/30/19    Page 2 of 4



IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       Pursuant to sections 1112(b) and 305(a) of the Bankruptcy Code, the Chapter 11

Cases are dismissed effective as of the entry of this Order.

         3.       Notwithstanding anything to the contrary, including, without limitation, section

349 of the Bankruptcy Code, all prior orders, releases, stipulations, settlements, rulings, and

judgments of this Court made in any of the above-captioned Chapter 11 Cases, including,

without limitation, the Sale Order and the Final DIP Order, shall remain in full force and effect,

shall be unaffected by the dismissal of the Chapter 11 Cases, and are specifically preserved for

purposes of finality of judgment and res judicata unless expressly amended or overruled by a

subsequent stipulation, settlement, order or judgment of this Court, as applicable.

         4.       The retentions of the Retained Professionals are hereby terminated, effective

immediately, without the need for further action on the part of this Court, the Debtors or such

firms.

         5.       Pursuant to sections 105(a) and 554 of the Bankruptcy Code and Bankruptcy Rule

6007, to the extent not previously authorized, the Debtors are authorized, but not directed, to

abandon or destroy, or cause to be abandoned or destroyed, any and all of remaining Books and

Records; provided, that any documents containing personally identifiable information must be

shredded.

         6.       Upon entry of this Order, Prime Clerk LLC (“Prime Clerk”), as the Debtors’

claims and noticing agent, is relieved of its responsibilities as the Debtors’ claims and noticing

agent in these Chapter 11 Cases; provided that Prime Clerk shall provide the services described

in this paragraph and shall be entitled to payment and reimbursement of its fees and costs from




{1197.002-W0055208.3}                             2
                Case 18-10894-MFW         Doc 674     Filed 12/30/19     Page 3 of 4



and against any prepetition retainer provided to Prime Clerk in connection with these Chapter 11

Cases. In accordance with Local Rule 2002-1(f)(ix), within fourteen (14) days of the entry of

this Order, Prime Clerk shall (a) forward to the Clerk of the Court an electronic version of all

imaged claims, (b) upload the creditor mailing list into CM/ECF, (c) docket a combined final

claims register containing claims against each Debtor, and (d) box and transport all original

claims to the Philadelphia Federal Records Center, 14700 Townsend Road, Philadelphia,

Pennsylvania 19154 and docket a completed SF-135 Form indicating the accession and location

numbers of the archived claims.

         7.       As soon as reasonably practicable after the entry of this Order, without the need

for further action on the part of this Court and without the need for further corporate action or

action of the boards of directors or stockholders of the Debtors, to the extent not previously

dissolved, the Debtors are authorized, but not directed, to dissolve their corporate entities in

accordance with applicable state law, and the Debtors shall not be required to pay any taxes or

fees in order to cause such dissolution. Any officer of the Debtors is authorized to execute and

file on behalf of the Debtors all documents necessary and proper to effectuate and consummate

the dissolution of the Debtors in accordance with the laws of the states in which they are formed.

         8.       The Debtors are hereby authorized and empowered to take any and all steps

necessary and appropriate to effectuate the terms of this Order.

         9.       To the extent applicable, Bankruptcy Rules 6004(h) and 6006(d) are waived and

this Order shall be effective and enforceable immediately upon entry.

         10.      Notwithstanding the dismissal of these Chapter 11 Cases, this Court shall retain

jurisdiction with respect to any matters, claims, rights or disputes arising from or relating to the




{1197.002-W0055208.3}                             3
                Case 18-10894-MFW       Doc 674     Filed 12/30/19    Page 4 of 4



implementation, interpretation or enforcement of this or any other Order of this Court entered in

the Chapter 11 Cases.




         Dated: December 30th, 2019
         Wilmington, Delaware                        MARY F. WALRATH
{1197.002-W0055208.3}                          4     UNITED STATES BANKRUPTCY JUDGE
